Name: Commission Regulation (EEC) No 2643/92 of 10 September 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 9 . 92 Official Journal of the European Communities No L 266/5 COMMISSION REGULATION (EEC) No 2643/92 of 10 September 1992 fixing the representative market rates to be applied for certain amounts in the context of the common agricultural policy and, in particular, for the calculation of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 9 and 6a thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 2502/92 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commis ­ sion Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3672/89 (6) ; Whereas the spot market rates recorded as provded for in Regulation (EEC) No 3153/85 during the period 2 to 8 September 1992 for the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary differences calculated for Spain ; Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regula ­ tion (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regulation (EEC) No 3237/90 (8), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts, from this time forth defined as representative market rates, are to be used for the conver ­ sion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 6a of Regulation (EEC) No 1677/85 and without prejudice to Article 7 (2) of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the system for the automatic dismantlement of negative monetary compensatory amounts (9), as last amended by Regulation (EEC) No 3137/91 (10), those rates are to be the agricultural conversion rates applying to pigmeat ; whereas, pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 ("), as last amended by Regulation (EEC) No 2205/90, those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, HAS ADOPTED THIS REGULATION : Article 1 The representative market rates referred to in Article 3a of Regulation (EEC) No 3152/85, to be applied for certain amounts in the context of the common agricultural policy and used to fix or, where appropriate, to adjust the mone ­ tary compensatory amounts, shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 14 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (3) OJ No L 153, 17. 6. 1991 , p. 1 . 0) OJ No L 255, 1 . 9 . 1992, p . 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. if) OJ No L 358, 8 . 12. 1989, p. 28 . O OJ No L 310, 21 . 11 . 1985, p. 1 . 8) OJ No L 310, 9. 11 . 1990, p. 18 . O OJ No L 312, 18. 11 . 1988 , p. 16 . H OJ No L 297, 29 . 10 . 1991 , p . 17 . (") OJ No L 164, 24. 6. 1985, p. 1 . No L 266/6 Official Journal of the European Communities 12. 9. 92 ANNEX Conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs Dkr DM FF F1 £ Irl £ Lit Dr Esc Pta 2,75661 0,509801 0,133650 0,448246 0,150590 0,0498894 0,0468349 16,3666 11,5483 8,56698 58,8580 10,8851 2,85364 9,57077 3,21533 1,06522 2 135,16 349,453 246,575 182,919 55,2545 10,2186 2,67893 8,98480 3,01847 0,938775 2 004,44 328,057 231,479 171,720 48,5563 8,97989 2,35418 7,89563 2,65256 0,878776 0,824973 1 761,45 288,289 203,418 150,903